Citation Nr: 0945063	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-05 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 
20 percent for cervical strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision in which 
the RO granted service connection and assigned an initial 10 
percent rating for minor degenerative changes of the cervical 
spine, status post cervical sprain, effective September 17, 
2003.  The RO also denied service connection for hearing loss 
and for tinnitus.  The Veteran expressed disagreement with 
the denials of service connection and with the assigned 
initial disability rating, and perfected a substantive 
appeal.

This matter was previously before the Board in June 2007 at 
which time it was remanded for additional development.  It is 
now returned to the Board for appellate consideration.

The issue of entitlement to a higher initial disability 
rating for the cervical spine disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not shown to be 
due to acoustic trauma or other event or incident of his 
period of active service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is manifested as a result of his period of active 
service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.   38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2004, August 2005, March 
2006, June 2007, and October 2008, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In the foregoing 
correspondence, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  A response 
from the Social Security Administration dated in July 2007 
indicated that the Veteran is not entitled to disability or 
Supplemental Security Insurance benefits, and that they had 
no medical treatment records on file.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, 
the duties to notify and assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  See Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); see also 38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value. 

Bilateral Hearing Loss

Here, the Veteran contends that he has bilateral hearing loss 
that had its onset or was otherwise manifested as a result of 
his period of active service.  Specifically, he asserts that 
he experienced noise exposure during active service, to 
include repeated noise exposure on the flight line as well as 
acoustic trauma from being near a concussive grenade when it 
exploded.

The Veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD Form 214) reflects that his 
military occupational specialty as Electronic Warfare 
Specialist.  His service treatment records reflect no 
findings of hearing loss  during service.  However, service 
treatment records dated in August 1984 reveal treatment for a 
red and bulging right tympanic membrane, as well as pain in 
the right ear after diving and flying in Spain.  An August 
1984 follow-up service record indicated that the Veteran had 
no ear drainage but muffled hearing.  The Veteran's discharge 
examination indicated that the Veteran's ears were normal, 
and the Veteran gave no history of recurring ear infections, 
perforated eardrum, or acoustic trauma.

Subsequent to service, VA treatment records indicate that in 
September 2003, the Veteran was seen for complaints of right 
ear pain, ringing, and drainage every day for one year.  He 
was noted to have a perforated eardrum and hearing loss.  No 
link to military service was indicated. 

In a June 2004 VA examination report in connection with a 
claim for perforated tympanic membrane, the examiner 
indicated, based on the Veteran's history, that the Veteran 
exhibited residuals of acoustic trauma and the mechanical 
trauma of an explosion of a concussion grenade resulting in 
hearing loss.

The Board notes that the Veteran was denied service 
connection for perforated tympanic membrane in a July 2004 RO 
decision.  The Veteran did not appeal this determination.

An August 2004 VA audiological consultation report reflects a 
finding of bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.  The physician noted that the Veteran had a history 
of childhood ear infections with tubes at age 5 years, 
military noise exposure on the flight line, dizziness, 
intermittent, fluctuating tinnitus, and familial loss later 
in life.  The Veteran reported no occupational or 
recreational noise exposure.  The physician did not give an 
opinion indicating that hearing loss was related the 
Veteran's period of active service.

The Veteran's medical records reflect that the Veteran was 
issued hearing aids in August 2005.  Treatment records after 
this point indicate complaints of hearing loss.

In order to determine whether the Veteran had bilateral 
hearing loss that was related to his period of active 
service, the Veteran was afforded a VA examination in August 
2009.  The examiner indicated that the Veteran's claims file 
had been reviewed in connection with the examination.  The 
examiner noted that the Veteran's hearing was normal upon 
service entrance and separation.  During service, the Veteran 
was indicated to have reported pain in the right ear.  
Tympanic membrane scarring was noted which was consistent 
with prior tube placement prior to military service.  The 
Veteran reported a history of PE tubes as a child, which 
reportedly fell out soon after placement.  The Veteran was 
noted to have VA issued hearing aids, but did not wear them 
to the examination appointment.  The Veteran also noted that 
he had two motor vehicle accidents in service, but indicated 
that most of his problems were orthopedic in nature.  

After examination, the Veteran was found to have hearing loss 
for VA purposes in the left ear only.  The right ear did not 
indicate hearing loss for VA purposes under 38 C.F.R. § 3.385 
on this examination.  In addition, after examination, the 
examiner stated that the Veteran's hearing loss was less 
likely than not related to his military service.  The 
examiner explained that the Veteran's hearing was normal on 
service entrance and separation, and that the Veteran did not 
indicate any complaints regarding his ears or hearing on 
separation from service.  The Veteran was noted to have a 
history of middle ear dysfunction and at least a right PE 
tube (per history).  The examiner indicated that it was more 
likely that the Veteran's hearing loss was  related to 
longstanding medical/ear problems than military noise 
exposure.

Based on the foregoing, the Board finds that the evidence is 
against the Veteran's claim.

With respect to the right ear, the Veteran's most recent 
audiological examination indicates that the Veteran does not 
have right ear hearing loss for VA purposes.  While the Board 
acknowledges that a prior examination dated in August 2004 
found bilateral hearing loss for VA purposes, the Board finds 
that the most recent examination is the best indicator of the 
Veteran's current condition.  And without a current 
diagnosis, a claim of service connection for this condition 
cannot be sustained.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), see also Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir.1999) (unpublished 
decision), cert. denied 120 S.Ct. 1251 (2000) (it is not 
error for the Board to value one medical opinion over 
another, as long as a rationale basis for doing so is given). 

Nevertheless, the VA examiner in August 2009 VA concluded 
that the Veteran's bilateral hearing loss was less likely as 
not related to his active service.  

In this regard, the Board notes that this examiner indicated 
that the Veteran's hearing loss was more likely related to 
longstanding medical/ear problems.  Here, the examiner found 
that, while the Veteran had complaints of right ear pain in 
service with tympanic membrane scarring, the examiner also 
noted normal hearing and no complaints regarding the 
Veteran's ears or hearing at service separation.  The 
examiner did not link the Veteran's medical/ear problems with 
the Veteran's period of active service.

In addition, as noted above a prior claim for service 
connection for perforated tympanic membrane based on his 
complaints of right ear pain and treatment for a red and 
bulging right tympanic membrane in service has previously 
been denied by the RO, and was not appealed by the Veteran.  
Bilateral hearing loss as secondary to perforated tympanic 
membrane is therefore unavailable, as the underlying 
condition is not service-connected.

The Board recognizes the Veteran's contentions that he has 
had continuous bilateral hearing loss since active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of bilateral hearing loss) and post-service 
treatment records (showing no competent medical evidence 
linking the reported bilateral hearing loss to the Veteran's 
service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion establishing a 
relationship between service and a current bilateral hearing 
loss disability.  While the Board is sympathetic to the 
Veteran's claim, and he is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that he has a current bilateral hearing loss 
disability that is related to noise exposure experienced 
during active service are not competent.  There is no 
indication that the possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

As the medical evidence of record does not establish that the 
Veteran currently has a bilateral hearing loss disability 
that began in service or is causally related to his period of 
active service, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, 1 Vet. App. at 53-56.

Tinnitus

The Veteran asserts that he has tinnitus that had its onset 
or was otherwise manifested as a result of his period of 
active service.  Specifically, he asserts that he experienced 
noise exposure during active service, to include repeated 
noise exposure on the flight line as well as acoustic trauma 
from being near a concussive grenade when it exploded.

As noted above, the Veteran's DD Form 214 reflects that his 
military occupational specialty as Electronic Warfare 
Specialist.  His service treatment records reflect no 
findings of tinnitus during service.  However, service 
treatment records dated in August 1984 reveal treatment for a 
red and bulging right tympanic membrane, as well as pain in 
the right ear after diving and flying in Spain.  An August 
1984 follow-up service record indicated that the Veteran had 
no ear drainage but muffled hearing.  The Veteran's discharge 
examination indicated that the Veteran's ears were normal, 
and the Veteran gave no history of recurring ear infections, 
perforated eardrum, or acoustic trauma.

Subsequent to service, the September 2003 VA treatment record 
shows that the Veteran was seen for reported right ear pain, 
ringing, and drainage every day for one year.  He was noted 
to have a perforated eardrum and hearing loss.

The June 2004 VA examination report shows that the Veteran 
reported a history of fluctuating ringing in the ears since 
1984.  The examiner concluded that based on the Veteran's 
history, he exhibited residuals of acoustic trauma and the 
mechanical trauma of an explosion of a concussion grenade 
resulting in intermittent ringing in the ear and dizziness.

The August 2004 VA audiological consultation report shows 
that the Veteran reported a history which included inservice 
noise exposure on the flight line, coupled with dizziness and 
intermittent fluctuating tinnitus.  

The Veteran's medical records reflect that the Veteran was 
issued hearing aids in August 2005.  Treatment records after 
this point indicate intermittent reports of tinnitus.

The August 2009 VA examination shows that the Veteran 
reported a history as set forth above.  In the medical 
history, the examiner indicated that the Veteran had current 
bilateral tinnitus that was recurrent and which had its onset 
during military service.  The examiner then concluded that 
the Veteran's tinnitus was less likely than not related to 
his military service.  The examiner added that it was more 
likely that the Veteran's tinnitus was related to 
longstanding medical/ear problems than military noise 
exposure.

The Board acknowledges that there is no clear evidence of 
tinnitus in service, but there is evidence of in-service 
treatment for a red and bulging right tympanic membrane.  
Moreover, the Board finds that the Veteran's consistent 
statements that he was exposed to noise during service are 
probative and tend to lend greater weight to the June 2004 VA 
opinion which concluded that the Veteran's residuals of 
acoustic trauma and the mechanical trauma of an explosion of 
a concussion grenade resulted in intermittent ringing in the 
ear.

As noted above, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau, 492 
F.3d at 1372.  In this case, the Board finds that the 
Veteran's lay assertions describing the onset and chronicity 
of the ringing in his ears appear to be credible and are 
supported by the later diagnosis.  Id.

The Board has considered the August 2009 VA examination 
report, however, given the inconsistent statements made 
regarding the onset of tinnitus, its probative value as to 
the issue of service connection for tinnitus is found to be 
diminished.  As such, in light of the Veteran's current 
diagnosis of tinnitus, the Veteran's competent and credible 
statements as to the onset of his symptoms, the findings of 
the June 2004 VA audiologist, and resolving doubt in the 
Veteran's favor, the Board finds that the Veteran has 
tinnitus that had its onset as a result of his period of 
active service.

While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the Veteran' 
favor, the Board finds that the Veteran has satisfied his 
burden of showing that he experiences chronic tinnitus as a 
result of acoustic trauma during his period of active 
service.


ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is granted.



REMAND

Unfortunately, another remand is required in this case as to 
the issue of an initial disability rating in excess of 20 
percent for cervical strain with degenerative changes.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim  so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

Initially, the Board notes that the Veteran's last VA 
examination with respect to his increase rating claim is 
dated in October 2005.  Since that time, the Veteran's 
representative has indicated continuing treatment for and 
complaints of pain with respect to the cervical spine 
disability, and has requested a new VA examination in order 
to determine the current severity of the disability.  In this 
regard, the Board notes that the October 2005 VA examination 
is over four years old.  As such, the Board finds that this 
matter should be remanded in order to afford the Veteran a 
contemporaneous and thorough VA examination in connection 
with the claim.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

In this regard, the Board notes that in July 2005, the 
Veteran indicated that he was experiencing neuropathy of both 
hands as a result of his service-connected cervical spine 
disability.  As this matter is being remanded for a current 
VA examination, the Board finds that an opinion should be 
provided as to whether the Veteran has neurological 
manifestations of the bilateral hands that are related to the 
service-connected cervical spine disability.

Prior to affording a VA examination in connection with the 
claim, the RO should update the Veteran's claims file with 
any recent medical records relevant to the Veteran's claim.  
This should include medical and treatment records from the 
Martinez VA Medical Center dated since November 2007.  The 
Veteran should also be afforded an opportunity to submit any 
recent medical records or opinions pertinent to his claim 
that have not already been associated with the Veteran's 
claims file.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As such, VA must obtain outstanding VA 
and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC shall take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims file, that have treated him for 
the claimed disability since service.  
This should include medical and 
treatment records from the Martinez VA 
Medical Center dated since November 
2007.  

The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.  

2.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination 
in order to determine the current nature 
and severity of his service-connected 
cervical spine disability.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

(a) The examiner should identify and 
express an opinion as to the severity 
of any orthopedic manifestations 
(including decreased range of motion 
and the presence or absence of muscle 
spasm, guarding or localized 
tenderness, and their effect upon gait 
and spinal contour) of the Veteran's 
disability.  The examiner should 
conduct all indicated tests and 
studies, to include X-rays and range 
of motion studies expressed in degrees 
and in relation to normal range of 
motion.  

(b) In rendering this opinion, the 
examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should 
also specifically address whether 
there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine 
to the opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner should so 
state.  

(c) If possible, the examiner should 
state whether the disability has been 
productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

(d) With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to 
include reflex changes, characteristic 
pain, and muscle spasm, and express an 
opinion as to their severity.  Any 
peripheral nerve or nerves involved, 
resulting from the service-connected 
disability should be identified and 
described.  Any functional impairment 
of the extremities due to the disc 
disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


